 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEquitable Gas Company and International Brother-hood of Electrical Workers, Local Union 1956,AFL-CIO. Case 6-CA 11654September 24, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRULtS)ALIOn May 15, 1979, Administrative Law Judge JoelA. Harmatz issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order. as modified below.We agree with the Administrative Law Judge, forthe reasons fully stated by him, that Respondent vio-lated Section 8(a)(5) and (1) of the Act by unilaterallysubcontracting unit work of remittance clerks in itstreasury department without affording to the Union,as the exclusive representative of those employees,advance notice and an opportunity to bargain withrespect to its decision and by refusing, upon request,to provide the Union with a copy of its subcontract-ing agreement with the Mellon Bank and any rel-evant cost data with respect thereto. In order to rem-edy these violations the Administrative Law Judgerecommended that Respondent be ordered to bargaincollectively with the Union concerning its decision tosubcontract unit work to the Mellon Bank and to pro-vide the Union with the requested information. How-ever, he did not require Respondent to rescind itsagreement with the Mellon Bank and to restore thestatus quo ante in the Respondent's treasury depart-ment by reinstating the conditions existing prior tothe elimination of the bargaining-unit work thereinI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. The Administrative LawJudge inadvertently erred in finding that Respondent's contract with MellonBank became effective on September 21. 1978. the date the contract wasexecuted. The uncontradicted record evidence establishes that the arrange-ment was not put into operation until January I. 1979, and by its termswould not be fully implemented until March 1979. This error does not affectany conclusion or other finding of the Administrative I.aw Judge or theresults of his Decision.and offering the affected remittance employees theirformer positions without prejudice to their seniorityor other rights and privileges.The General Counsel filed limited cross-exceptionsto the Administrative Law Judge's failure to includesuch an order as part of his remedy. We find merit tothe General Counsel's exceptions for the reasonsstated below.In fashioning remedies the Board bears in mindthat the remedy should be adapted to the situationthat calls for redress, with a view toward restoring"the situation, as nearly as possible. to that whichwould have obtained but for [the unfair labor prac-tice]."2In cases of this type the normal remedy wouldbe to order the return of the status quo ante.3TheAdministrative Law Judge impliedly acknowledgedas much in his Decision, but nonetheless he con-cluded that requiring Respondent to return to the sta-tus quo ante would impose a disproportionate burdenupon it in relation to the redress necessary to effectstatutory policies. We disagree with his analysis in thecircumstances of this case. Absent evidence of unduehardship we will apply our normal remedy.4Here weperceive no undue hardship to the Employer by re-quiring it to reinstate the remittance clerk operationin its treasury department because the Pittsburgh fa-cility is still in existence, necessary machinery has notbeen sold, and the affected employees are still em-ployed by Respondent in other positions. Therefore.in order that the Union may have a meaningful op-portunity to bargain about the subcontracting of theremittance work we shall order Respondent to restorethe status qylo ante by abrogating its subcontract withMellon Bank and offer to restore its employees to thepositions which they held prior to this unlawful ac-tion.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the Respondent,Equitable Gas Company, Pittsburgh. Pennsylvania,its officers, agents, successors, and assigns, shall take2Phelpi Dodge (Corporruion ..L RB., 313 U.S 177. 194 (1941).American Needle & Novelti Co (mpony. et al.. 206 NLRB 534, 535 1973):Townhouse T V & Appliance. 213 N .RB 716, 717 (1974).4 Iid'See Town & (ountrv tanufacturing (Co. Inc.. et-., 136 NL.RB 1022.1030 31 (1962).Member Truesdale would adopt without change he Remred provided bythe Administrative Law Judge for the reasons he sets forth. Thus. MemberTruesdale would not require In the particular circumstances of this case thatRespondent rescind its contract A ith Mellon Bank, reinstate the remittanceclerk operation, and otherwise restore the slatus quo ante i ts treasurydepartment.245 NLRB No. 38260 EQUITABLE GAS COMPANYthe actions set forth in the said recommended Order,as so modified:I. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly:"(c) Reinstate the remittance clerk operation in itstreasury department at its main office in Pittsburgh,Pennsylvania, and offer those employees, who weredisplaced by the subcontracting of that operation, im-mediate and full reinstatement to their former posi-tions wihtout prejudice to their seniority or otherrights and privileges."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally, and without priornotice and bargaining with the Union, subcon-tract work historically performed by employeescovered in the collective-bargaining unit repre-sented by International Brotherhood of Electri-cal Workers, Local Union No. 1956, AFL-CIO.WE WILL NOT fail or refuse to supply theUnion requested information which is necessaryto the performance of its obligations in adminis-tering the collective-bargaining contract or in ne-gotiating a new agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of your rights under Section 7 of the Na-tional Labor Relations Act.WE WILL bargain with the Union concerningour decision to subcontract the work of remit-tance clerks to the Mellon Bank and in the futureWE WILL afford the Union notice and an oppor-tunity to consult with respect to any decisionthat we make resulting in a change in terms andconditions of work in said unit.WE WILL reinstate the remittance clerk opera-tion in our treasury department at our main of-fice in Pittsburgh, Pennsylvania, and WE WILLoffer our employees, who were displaced by thesubcontracting of that operation, immediate andfull reinstatement to their former positions with-out prejudice to their seniority or other rightsand privileges.WE WILL provide the Union with a copy ofour agreement with the Mellon Bank pertainingto remittance work performed in our behalf, aswell as any other pertinent cost data.EQUITABLE GAS COMPANYDECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This pro-ceeding was heard in Pittsburgh. Pennsylvania, on Febru-ary 9, 1979, upon an original unfair labor practice chargefiled on September 26, 1978. and a complaint issued onNovember 28. 1978, alleging that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing to provide, uponspecific request, information relevant and necessary to theUnion's performance of its representative functions and byunilaterally and without prior notice and consultation withthe Union subcontracting certain work previously per-formed by employees in the appropriate unit. In its dulyfiled answer Respondent denied that any unfair labor prac-tices were committed, asserting affirmatively, by way of de-fense. that the requested information is neither relevant nornecessary to any legitimate collective-bargaining objective.and that as a matter of contract, past practice, and negotiat-ing history between the parties the Charging Party haswaived all right to the information and data requested, thatthe subcontracting has had no affect upon the employeesrepresented by the Union, and further, that any such affectresulting from the subcontracting arrangement has been ne-gotiated by the parties. At the close of the hearing briefswere filed on behalf of the General Counsel and Respon-dent.Upon the entire record in this proceeding, including con-sideration of the post-hearing briefs, it is hereby found asfollows:I. JURISDICTIONRespondent is a Pennsylvania corporation, located inPittsburgh, Pennsylvania, where it is engaged as a publicutility. In the course and conduct of such operation Re-spondent, during the calendar year preceding issuance ofthe complaint, derived revenues exceeding $250.000 andpurchased goods and materials from sources directly out-side the Commonwealth of Pennsylvania valued in excessof $50.000.The complaint alleges, the answer admits, and I find thatRespondent is now and has been at all times materialherein an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatInternational Brotherhood of Electrical Workers. LocalUnion No. 1956. AFL-CIO, is now and has been at alltimes material herein a labor organization within the mean-ing of Section 2(5) of the Act.II. THE Al.l.E(GED UNFAIR LABOR PRACTIC('ESA. The IssuesThis case involves alleged violations of the duty to bar-gain in good faith which emerged from Respondent's con-tracting out to the Mellon Bank of Pittsburgh certain cash261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt functions formally performed by unit employeesrepresented by the Charging Party. Thus, it is alleged thatRespondent violated Section 8(a)(5) and (1) of the Act byunilaterally, without prior consultation, notification, or bar-gaining, awarding said contract and by thereafter, upon re-quest, refusing to provide the Union with a copy of the saidsubcontracting agreement and any pertinent cost data.B. Concluding FindingsI. BackgroundAs a public utility Respondent is engaged in the sale anddistribution of natural gas to consumers in the Pittsburgharea. Since 1954 the Union has represented some 320hourly employees, whose work is essentially clerical in na-ture. The bargaining unit has been covered by successivecollective-bargaining agreements, the most recent of whichhad an effective date of March 16, 1977, with a scheduledexpiration of May 15, 1980. Employees in the representedunit are deployed in a number of departments of small size,including the treasury department which is the focal pointof the instant controversy.Historically, the treasury department was responsible forthe initial processing of bill payments mailed directly toRespondent's main offices by consumers. Prior to Septem-ber 1978 that department consisted of seven unit employ-ees; namely, four remittance clerks, one miscellaneous re-mittance clerk, one stenographer, and one general clerk.On September 21, 1978, Respondent entered an arrange-ment with the Mellon Bank, wherein certain work formerlyperformed by remittance clerks would be performed by thebank through an automated process. This arrangement leadto the immediate elimination of two of the four remittanceclerk classifications, with a third scheduled to be eliminatedby March 1979. Despite the elimination of these classifica-tions, as of the date of the hearing no layoffs had resultedand according to Respondent none was foreseen.Prior to the new arrangement with the bank Respon-dent's remittance clerks physically opened mail containingbill coupons and payments, forwarded checks to the com-puter room for tallying, and retained payment couponswhich they themselves processed into a final tally. Any en-closures in said envelopes collateral to payment were for-warded by the remittance clerks to the customer servicedepartments. Ultimately, toward the end of the day, thecomputer room returned to the remittance clerk a tally ofthe checks processed that day, whereupon the latter com-pared that tally against the tally of the coupons, reconciledany imbalance, and then forwarded the balanced tally tothe cashier for preparation of the daily deposit. Upon com-pletion thereof the deposit would be forwarded to the Mel-lon Bank through an independent delivery service for de-posit in Respondent's account.Under the system effective as of September 21, 1978,'customer remittances are forwarded directly to a "lockbox" maintained by Mellon Bank, where employees of thelatter, on a 24-hour basis, pick up the mail which is pro-' Unless otherwise indicated all dates refer to 1978.cessed through an almost entirely automated system. Thus,the letters are opened on a mechanized basis, after whichthe only employee involved in the process separates thechecks from coupons and miscellaneous customer corre-spondence for further processing. Beyond that no manualwork is performed, and the recording and correlation ofpayments and coupons is handled through a computerizedsystem, enabling immediate crediting of Respondent's ac-count at the bank. A daily tally or printout is returned toRespondent which both evidences the amount of the de-posit and contains the data enabling Respondent's employ-ees to post customer accounts.Union representatives were first informed of the arrange-ment with Mellon Bank on September 21, the same daythat a contract was executed between the bank and Re-spondent. At that meeting the Union was infbrmed that theMellon arrangement resulted in a gain of 2 to 2-1/2 day'stime getting payments processed and deposits credited toRespondent's bank account. Thus, according to the expla-nation afforded the Union, the arrangement with Mellonwould result in more efficient remittance services and anacceleration of cash flow. while affording more current up-dating of customer's files. As it was estimated that the ac-celeration in the handling of these payments would providean additional $700,000 in available cash on deposit for Re-spondent, considerable savings in interest would result tothe Company. As for the impact upon unit personnel, theUnion was informed that the number of remittance clerkswould ultimately be reduced from four to one, with all af-fected employees permitted to exercise bumping rights inaccordance with the terms of the subsisting collective-bar-gaining agreement. The meeting closed with the Unionbeing informed that the Company would be willing to fur-ther discuss the matter if the Union wished to do so.On September 25 a second meeting was held. At thattime inquiries addressed to the Company by the Union pro-duced disclosures that the Company had commenced nego-tiations with Mellon Bank in August, and the contract hadbeen signed on September 21.'On September 26 the unfair labor practice charge givingrise to this proceeding was filed.On October 16 union representatives again met withcompany officials with respect to the issue. The Companywas informed that the Union needed certain questions an-swered in order to bargain. In response to such inquiries theCompany again advised that negotiations had commencedwith Mellon on August I or 2, and that the contract hadbeen signed on September 21. The Union then asked for the2 John Mosco, Jr., the Union's chief steward, testified that in late Augusthe had been apprised of an unposted job vacancy in the treasury depart-ment. Mosco brought this to the attention of Respondent's chief cashier,Testa. inquiring as to why the Company had not taken steps to fill thevacancy. Testa indicated "I cannot tell you." When Mosco inquired as to thereason for Testa's refusal Testa indicated, "I just can't tell you." Moscoattended the September 21 meeting wherein the Mellon arrangement wasfirst disclosed. He testified that union representatives were taken aback bythat announcement, and that he associated Testa's position in late Augustwith respect to the vacancy as having been derived from the Mellon agree-ment. At a subsequent meeting on September 26, according to the testimonyof Mosco, John Wallace. Respondent's assistant treasurer, admitted that thepending negotiations with the Mellon Bank had foreclosed posting the ear-lier vacancy.262 EQUITABLE GAS COMPANYunit coupon cost for Mellon's services.' In addition to "cou-pon cost" the Union requested a copy of the contract be-tween Respondent and Mellon. The Union was questionedas to how such information would be used, whereupon itwas explained that the Union intended to make an appro-priate bid for the work, and that the information was neces-sary to negotiate the matter fully. The Company, throughJames Curran, responded that there was no interest in ob-taining the Union's bid, that the information sought wasnot pertinent, and that it would not be provided. At thisjuncture the Union refused to discuss the matter furtherand walked out of the meeting.2. AnalysisThere can be little question that Respondent was willing,albeit on its terms, to discuss the effects of the Mellon Bankarrangement upon bargaining-unit employees. It is alsoclear, however, that Respondent committed itself to andimplemented the arrangement while refusing to engage inany discussions with the Union concerning its decision todo so. Further, it declined at all times to furnish a copy ofthe underlying agreement with Mellon as well as other costdata enabling the Union to test the accuracy of interpreta-tions and conclusions made by management and articulatedon an after-the-fact basis.Section 8(d) of the Act makes it "the mutual obligation ofthe employer and the representative of the employees tomeet at reasonable times and confer in good faith with re-spect to wages, hours, and other terms and conditions ofemployment...." As a general proposition, those principlesare offended where an employer, even during the term of acollective-bargaining agreement, displaces employees in theappropriate unit by contracting out their work without af-fording to their designated representative advance noticeand an opportunity to consult with respect to any such de-cision. See, e.g., Fibreboard Paper Products Corp. v.N.L.R.B., 379 U.S. 203, 210 (1964). On the other hand, theBoard was quick to recognize that the reach of this doc-trine, if applied intemperately, could in certain circum-stances produce untoward results. It stated that "condem-nation of... unilateral subcontracting of unit work was notintended as laying down a hard and fast new rule to bemechanically applied regardless of the situation involved."See Westinghouse Electric Corporation (Mansfield Plant),150 NLRB 1574, 1576 (1965).In the above Westinghouse case (at 1577) the Board dis-missed 8(aX)(5) and (I) violations, creating exceptions to thebroad reach of the Fibreboard doctrine in circumstanceswhere the unilateral action possessed the following charac-teristics:[T]he recurrent contracting out of work ...was moti-vated solely by economic considerations ...it com-ported with the traditional methods by which the Re-spondent conducted its business operations ...it didnot during the period here in question vary signifi-Baned upon the credited testimony of Mosco. Although James Curran.Respondent's assistant personnel director, denied that the Union requestedcoupon cost data. The testimony of Mosco seemed the more probable.cantly in kind or degree from what had been custom-ary under past established practice ...it had no de-monstrable adverse impact on employees in the unit;and ...the Union had the opportunity to bargainabout changes in existing subcontracting practices atgeneral negotiating meetings ....As I construe the defense, Respondent seeks to fit itsoverall pattern of subcontracting. including that in issuehere, as falling within the Westinghouse mold. It is also con-tended that the Union had waived its interest in subcon-tracting including its statutory right to notice and advanceconsultation.With respect to the question of significant detrimentalimpact. as of the date of the hearing no layoffs had resultedfrom the Mellon arrangement. Nonetheless, two job classifi-cations were immediately eliminated. with a third to beeliminated in 6 months. Of the four remittance clerks in theunit prior to September 21, those whose jobs were elimi-nated sustained no perceptible loss of employment or earn-ings. Thus, remittance clerk Eunice Bates bid into a recordservice clerk position in the customer service department. ajob in a wage level class equal to that of a remittance clerk.Remittance clerk Jay Barcini bid into a stockman position,a higher rated job. Finally, an employee by the name ofLudwig was expected to be on leave of absence until March1979, at which time her former remittance clerk positionwas to be eliminated. Should she return, Ludwig will berequired to exercise her seniority rights and bump into an-other position in accordance with article IV of the collec-tive-bargaining agreement, as did Bates and Barcini.'It is not unreasonable to assume that unilateral subcon-tracting which fails to produce layoffs might well bedeemed as lacking in "significant impairment of job tenure,employment security, or reasonably anticipated work op-portunities for those in the bargaining unit."5This, if cou-pled with a background disclosing a high volume of subcon-tracting, may produce tension between the burden to beplaced on management were it suddenly required to bar-gain with respect to each of a number of subcontracts, noneof which exceeds that which had historically been let, onthe one hand, and the right of employees. on the other, torely upon their representative to mitigate threatened jobsecurity. The accommodation turns upon the nature of pastsubcontracting experience. For a denial to employees of theservices of their designated agent with respect to matterswithin the framework of their legitimate concern should notbe condoned where the employer's action, even if layofffree, radiates against established employment interests in anunprecedented and fear inspiring fashion.4It is noted that while art. iv, sec. N, I. afforded the opportunity fordisplaced employees to exercise their senionlty to bump parallel and down-ward, that section contemplates layoff for employees who are displaced orwhose jobs have been eliminated under conditions in which there are nofurther bumping opportunities. Accordingly, under the contractual provi-sions which cushion the impact of job dislocation it is entirely possible thatupon Ludwig's return a bumping process might ensue which could result ina layoff or loss of work for a unit employee, It also appears that under art.IV. sec. M. 2. employees who change jobs may dunng their initial 4-monthprobation period in the new job, at their option. return to their former clas-sifcation. This option was lost to ay Barcini. since his former position ofremittance clerk had been eliminated.5 Westinghouse (Mansfield Plant), supra at 1576.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsistent therewith, the results reached and standardsenunciated in such cases as Westinghouse (Mansfield Plant),supra; Westinghouse Electric Corp., Bettis Atomic PowerLaboratory, 153 NLRB 443 (1965); Allied Chemical Corpo-ration (National Aniline Division), 151 NLRB 718 (1965):and American Oil Company, 155 NLRB 639 (1965), werenot intended to enlarge management perogatives beyondthose derived from a clearly defined and extensive plantpractice. In affording primacy to management interests,those decisions proceed narrowly under stated criteria toremove from ad hoc bargaining only that which is so clearlyin consonance with plant practice as to itself be etched intothe terms and conditions under which employees knowinglywork. In such circumstances, absent significant detrimentalimpact the precedent sanctions a withholding of Boardremedies, deferring employee recourse as against continuedadverse influence of an established pattern of unilateralsubcontracting to the usual process of contract renewal ne-gotiations.Contrary to Respondent, the instant record does not dis-close that the contracting out of remittance work was justanother example of management operational procedure soimbedded in practice as to itself constitute a term and con-dition of employment. Unquestionably, the appropriatebargaining unit herein had not over the years been insu-lated from the subcontracting of work performed by itsmembers. However, Respondent's practices in this respectrelated essentially to the closedown of branch offices andthe contracting out of temporary work above that custom-arily performed in the unit.The branch offices had been maintained by Respondentin various communities, in which consumers could deal di-rectly with Respondent directly in purchasing merchandise,paying their bills, and communicating generally as to ser-vices provided by Respondent. Beginning in 1963 Respon-dent began to eliminate certain of these branch offices. Ar-rangements were made with various banks and retail outletsin the community served by the branch office to providedirect consumer payment facilities. Between 1960 and 1973seven branch offices were closed under these conditions. Nolayoffs ensued, but as was true of the Mellon Bank arrange-ment job classifications were reduced.As for the balance of subcontracting in the unit, with asingle exception each instance involved the utilization ofoutside contractors to cover peak load situations or addi-tional work forseeably lacking in continuity and of a spo-radic nonrecurrent nature.6The Union, with respect to each of the above instances,was notified after the decision was made in that respect;Respondent bargained as to the effects thereof, and insofaras this record discloses furnished all economic data whichwould enable the Union to evaluate the appropriate courseto be taken in response.The foregoing hardly substantes the assertion that theMellon arrangement involved a type of subcontracting in"kind or degree ... customary under past established prac-tice." It posed a new unprecedented threat to unit employ-ees insofar as it represented the first instance where unit'The exception involved the contracting out of two messenger jobs inAugust 1971. Although the positions were eliminated there were not layoffs.work was removed and classifications elminated due totechnological advance. Notwithstanding a history of bar-gaining dating back some 25 years, the subcontract in issue,subject to a single occurrence in 1971, marked the onlyoccasion for elimination of unit positions under circum-stances dissociated from closures or fullfilling work de-mands beyond that customarily discharged by unit person-nel. On the facts, it is fair to conclude that the overallpractice of contracting out work in the instant bargainingunit was sporadic. compartmentalized, and something lessthan the frequently repeated readily anticipated means ofoperation contemplated by the line of decisions followingWestinghouse (Mansfield Plant), supra.7It is concluded thatthose cases are distinguishable and hence failed to exuseRespondent's breach of its statutory obligations concerningthe contracting out of remittance work.Also lacking in merit is Respondent's claim that theUnion waived its intent in bargaining with respect to sub-contracting. As stated by Administrative Law Judge PaulBisgyer in Hilton Hotels Corporation dbla Statler HiltonHotel, 191 NLRB 283, 288:As a general rule, a labor organization may waive itsstatutory right to be notified and consulted concerninga contemplated change in working conditions. Such awaiver, however cannot be lightly inferred but must beclearly and unmistakably evidenced either in terms ofthe parties' bargaining contract or in the nature of theprior contract negotiations. Silence in the consum-mated agreement following discussions of a controver-sial subject does not necessarily meet the waiver test.And as the Board stated in The Press Company. Incorpo-rated, 121 NLRB 976, 977 978 (1958):It is well established Board precedent that, although asubject has been discussed in precontract negotiationsand has not been specifically covered in the resultingcontract, the employer violates Section 8(a)(5) ...ifduring the contract term he refuses to bargain. or takesunilateral action with respect to the particular subject,unless it can be said from an evaluation of the priornegotiations that the matter was "fully discussed" or"consciously explored" and the union "consciouslyyielded" or clearly and unmistakably waived its inter-est in the matter.The governing collective-bargaining agreement containsno provisions which explicitly restrict or attempt to regulatethe conditions under which the Employer may contract outcovered work. Nor is there language contained thereinwhich nullifies the Union's statutory right to notice andadvance consultation, "a provision ...normally implied inan agreement by operation of the Act itself."8As for thenegotiating history, the record merely discloses that duringcontract renewal sessions in 1969, 1971, and 1977 theUnion proposed bans on the subcontracting of' unit work.The proposals were discussed, though opposed9by Respon-dent, and later dropped by the Union prior to entry of eachsuccessive collective-bargaining agreement. Contrary to Re-'See AMCAR Division, ACF Industries, 231 NLRB 83, 89 (1977).I N.L.R.B. v. Perkins Machine Company, 326 F.2d 488. 489 (Ist Cir. 1964).'The nature of the discussions is not clearly delimited b the record.264 EQUITABLE GAS COMPANYspondent's view, a union's unsuccessful effort to obtain con-tract revisions imposing restrictions upon subcontractinggreater than the duty of notification and consultation em-bodied in the Act is not tantamount to a "conscious yield-ing." The more likely interpretation is that in receding froma demand for more comprehensive restrictions and joiningan ultimate settlement of negotiations, the Union elected torest upon its lesser statutory rights.'°In sum, the Union'sdemands in past negotiations did not supplant the employ-ees' right to the services of their representative with respectto Respondent's removal of unit work by sudden, unprece-dented, unilateral action.Accordingly. I find that Respondent violated Section8(a)(5) and (I) of the Act by unilaterally contracting out thework of its remittance clerks without affording the Unionprior notification and an opportunity to bargain with re-spect to its decision in that regard.Next arises the question of whether Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to provide tothe Union, upon request, both a copy of its agreement withthe Mellon Bank cost data pertinent thereto. In this connec-tion, under established policy. "an employer violates Sec-tion 8(a)(5) of the Act by refusing, during the term of acollective-bargaining agreement, to furnish information re-quested by the Union if such information is relevant to agrievance or to the administration or policing of the agree-ment." See Puerto Rico Telephone Company v. N.L.R.B.,359 F.2d 983, 986 (Ist Cir. 1966). By way of defense to itsadmitted refusal to furnish such information. Respondentcontends that the requested information was not relevant tothe performance of the Union's obligations as bargainingrepresentative. Having concluded that the contracting outof remittance work was subject to a duty to bargain in goodfaith, it follows that the information sought by the Unionwas relevant to an assessment of alternatives in the contextof such negotiations and indeed to determine the degree towhich future contract protection might be necessary toavert further similar incursions." The fact that the Com-pany did not inform the Union that the work was awardedto the bank on the basis of cost considerations is immate-rial. Whatever the Company relied upon in taking this stepit is difficult to imagine that cost and its interrelationshipwith savings was a totally alien factor. In any event, anysuch claim by the Employer is worthy of appraisal throughgood-faith discussions with the Union after disclosure of allfacts permitting fair evaluation. An unconfirmed self-savingstance that cost was not a factor is no substitute for disclo-10 The fact that the Union was afforded an opportunity during contractnegotiations to bargain with respect to subcontracting. though relevant to anassessment of whether the Wesinghouse (Mansfield Plant) decision is control-ling, does not independently satisfy Board requirements for a "waiver" ofstatutory rights. Here, that decision has been deemed inapposite on othergrounds.' It is noted that although the Mellon Bank had only partial capacity atthe time to perform other clerical functions such as keypunch and posting.other banks have this capability, and is not beyond possibility that the Mel-lon Bank may broaden its technology to handle such matters and that thiswas within contemplation The fact that the Company disavows an intentionunder its arrangement with the bank to make further inroads on the unitdoes not oblige the Union to accept such representation without opportunityto evaluate it in the light of withheld relevant information.sure absent convincing collateral evidence that this was infact the case.'In sum, the Union's request for a copy of the Melloncontract and any relevant cost data wth respect thereto car-ried a "probability that desired information was relevant,and it would be of use to the Union in carrying out itsstatutory duties and responsibilities." See N.L.R.B. v. AcmeIndustrial C(o. 385 U.S. 432. 437 (1967). Accordingly, I findthat Respondent violated Section 8(a)(5) and ( 1) of the Actby refusing to furnish the requested information.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(5) and (I) of the Actby unilaterally subcontracting unit work without affordingto the Union as the exclusive representative of employees inthe appropriate unit advance notice and an opportunity toconsult and by refusing, upon request, to provide the Unionwith a copy of its agreement with the Mellon Bank andother pertinent cost data.4. The unfair labor practices found above are unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THI REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Respondent shall be ordered to bargain collectively withthe Union concerning its decision to contract unit work forperformance by the Mellon Bank and to provide Respon-dent with a copy of its agreement with said bank as well asany related cost data pertaining thereto. Counsel for theGeneral Counsel also urges that Respondent be ordered torescind its agreement with the Mellon Bank and to restorethe status quo in the treasury department to conditions ex-isting prior to Respondent's elimination of said work and tooffer the employees displaced thereby their former positionsas remittance clerks, without prejudice to their seniorityand/or other rights and privileges. In the circumstances, itis considered that such a remedy would impose a dispropor-tionate burden upon Respondent in relation to the redressnecessary to effectuate statutory policies. In this connectionit is first noted that the refusal to bargain herein producedneither layoffs nor loss of earnings. It occurred against abargaining history, which though lengthy, was apparently': Such evidence was available in Southwestern Bell Telephone Companv.173 NLRB 172 (1968), where an 8(aX) allegation based on the failure tosupply cost information pertaining to subcontracting was dismissed. In thatcase the subcontracting itself was not challenged. it was restricted to "peakloads," and had been resorted to only "because its employees were too busyand could not handle the work." Furthermore. while the information re-quested was in aid of union efforts to grieve the subcontracting. the Boardviewed the provisions of the contract to which the gnevances related asfailing to reveal that cost data was enshrouded with a "probability of rel-evance.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfree of discord. Indeed, the Union's posture with respect tothe variant forms of subcontracting engaged in by Respon-dent over the years was manifested as no more than a sin-cere interest in being afforded the opportunity to competeagainst outside contractors on the basis of the economicmerits. On balance it would seem both fair and more com-patible with continued harmony to assure the Union theopportunity to develop its position on the Mellon arrange-ment on the basis of facts supplied by Respondent, enablingit to assess whether it is in a position to compete for thiswork and, if so, to propose an economically feasible alter-native. Beyond that, to require as a precondition to good-faith bargaining recission of Respondent's subcontract isviewed as an inappropriate exercise of remedial authority.Upon the foregoing findings of fact, conclusions of law.and pursuant to Section 10(c) of the Act I hereby issue thefollowing recommended:ORDERSThe Respondent, Equitable Gas Company, Pittsburgh.Pennsylvania, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Failing or refusing to bargain collectively by unilater-ally and without prior notice and affording an opportunityto consult to the exclusive representative of employees inthe appropriate unit subcontracting the work of said em-ployees.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(b) Failing or refusing, upon request, to supply the exclu-sive representative of' employees in the appropriate unit in-formation relevant and necessary to the performance of itsobligations as employee representative.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action found necessaryto effectuate the policies of the Act:(a) Furnish to the Union a copy of its contract with theMellon Bank pertaining to remittance work and any relatedcost data and afford the Union an opportunity to bargainwith respect thereto.(b) Give notice to the Union and afford the latter anopportunity to bargain collectively with respect to any deci-sion to subcontract work historically performed by employ-ees in the appropriate bargaining unit.(c) Post at its facilities in Pittsburgh, Pennsylvania. cop-ies of the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Director forRegion 6, after being duly signed by Respondent's autho-rized representative, shall be posted by it immediately uponreceipt thereof and be maintained for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith."In the event that this Order is enforced b a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."266